Citation Nr: 1541997	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an increased evaluation for bilateral flatfeet, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2014, the Board remanded the Veteran's claim for further development.  The claim has since been returned to the Board for appellate review.

During the pendency of the appeal, in a December 2014 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's service-connected flatfoot disability from 10 percent to 30 percent effective from October 20, 2009.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran does not have pronounced bilateral flatfoot with extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achillis on manipulation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent bilateral flatfoot have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in December 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The December 2009 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The December 2009 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.  

The Board notes that the Veteran was also afforded VA examinations in December 2009, June 2011, and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right shoulder disability since he was last examined. 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2014).

The Board also finds that there has been substantial compliance with the prior September 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  The September 2014 remand directed the AOJ to obtain any additional VA medical records and schedule a VA examination.  The Board notes that the additional VA medical records have been associated with the claims file and the Veteran was afforded a VA examination in November 2014 in compliance with the September 2014 remand.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 3- percent evaluation for bilateral flatfeet disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a 30 percent evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

VA medical records dated in October 2009 show that the Veteran reported having painful feet, especially after being on his feet all day working as a police officer.  His doctor assessed the Veteran's flatfoot disorder as severe.

The Veteran was afforded a VA examination in December 2009 at which time he reported experiencing pain every morning with weight bearing, which was alleviated upon movement.  He also had pain with jogging, walking, and standing.  The Veteran indicated that his treatment included medication and inserts for both shoes, which helped his disorder.  A physical examination revealed tender palpation of the medial foot bilaterally, but there was no pain on manipulation, no abnormal callosities, and no edema.  The Achilles tendons were also nontender.  

In January 2010, the Veteran submitted a statement wherein he contended that the insoles he used as treatment were no longer helping his symptoms.  

VA medical records dated in January 2011 document the Veteran's report that he had throbbing foot pain.  It was noted that his gait was normal at that time.  He was later seen in March 2011 at which time he had pain and his doctor characterized the flatfoot condition as severe.

The Veteran was afforded another VA examination in June 2011 during which he reported swelling and foot pain, which was exacerbated by physical activity.  He reported no weakness, stiffness, or fatigue with walking, standing, or at rest, as well as no overall functional impairment as a result of this condition.  It was noted that the Veteran was treated with medication and orthotic shoes, but that this treatment did not help the Veteran's symptoms.  Upon examination, the examiner noted that the Veteran's gait was within normal limits and that he did not need an assistive device for ambulation.  There were no signs of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  There was also no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Alignment of the Achilles tendon was normal bilaterally, and there was no valgus deformity, marked pronation, pes cavus, hallux valgus, hallux rigidus, or Morton's Metatarsalgia.  It was noted that the third right toe was a hammer toe.  The examiner stated that the Veteran could not stand for prolonged periods; however, the examiner also indicated that the condition did not affect his daily activities.  The Veteran did not report for x-rays in connection with this examination.

VA medical records dated in November 2011 document the Veteran's report of pain and swelling, and his doctor again noted that his flatfoot condition was severe in nature.  Pain and swelling of the feet were also noted in 2013 and 2014.  

VA medical records dated in September 2014 noted limited equinus and excessive pronation bilaterally as well as discomfort with direct pressure.  It was recommended that he perform long-term, comprehensive stretching exercises and use gel inlays to absorb pressure.

In November 2014, the Veteran was provided another VA examination during which he reported pain in his feet upon waking up, as well as foot pain that worsened through the day.  His treatment included taking Aleve and staying off his feet for relief, as orthotics, inserts, Epsom salts, and socks provided no real relief for his symptoms.  The Veteran also reported having pain with weight bearing, but he did not have flare-ups or functional loss.  A physical examination of the feet revealed pain on use and pain with manipulation, but there was no swelling, characteristic callouses, or extreme tenderness of the plantar surfaces.  The examiner also noted marked pronation bilaterally, but no marked deformity.  Bilaterally inward bowing of the Achilles tendon was noted bilaterally; however, marked inward displacement and severe spasm of the Achilles tendon was not observed.  The examiner stated that there were no other foot injuries and conditions present.  It was noted that the Veteran's feet showed pain on weight-bearing with disturbance of locomotion bilaterally.  Flare-ups or repetition caused pain, weakness, fatigability, or incoordination, which in turn caused an inability to run and limited his ability to stand and walk for longer periods of time; however, there was no additional functional loss.  The examiner stated that the Veteran's flatfoot disorder impacted his ability to work in that he had pain with extended standing and walking as well as difficulty running.  The examination report also indicates that the Veteran had been working as a police officer at that time.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for his bilateral flatfeet.  

As noted above, the Veteran's VA physician has characterized his condition as severe; however, his reported symptoms of pain, swelling, and pronation are all contemplated in his currently assigned 30 percent evaluation for severe bilateral flatfeet.  

The Veteran has not been shown to have extreme tenderness of the plantar surface or marked inward displacement and severe spasm of the tendo Achillis tendon on manipulation, as required by Diagnostic 5276.  Indeed, the December 2009 VA examiner indicated that the Veteran had no pain on manipulation, and his Achilles tendons were nontender.  The June 2009 VA examiner also noted that there was no tenderness, and the Achilles tendon was normal bilaterally.  In addition, the November 2014 VA examiner specifically stated that the Veteran did not have extreme tenderness of the plantar surfaces or marked inward displacement and severe spasm of the Achilles tendon.  As such, the Veteran has not met the criteria for a 50 percent evaluation.  

While the Board has considered whether an increased evaluation is warranted under other relevant governing codes, the Board finds that the criteria for separate or higher ratings for are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.  Moreover, the Veteran has only been service-connected for bilateral flatfeet, which is specifically governed under Diagnostic Code 5276.  See Butts v. Brown, 5 Vet. App. 532, 539   (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 1 Vet. App. 411,414 (1995).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected bilateral flatfeet is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the 30 percent evaluation and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned evaluation under Diagnostic Code 5276.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2011 VA examiner indicated that there was no overall functional impairment, and the Veteran himself told the November 2014 VA examiner that he did not have any flare-ups or functional loss.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent at any point during the appeal period for the Veteran's left and right foot plantar fasciitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49   (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral flatfeet are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain, swelling, and pronation.  There are higher ratings available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected flatfoot disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been raised by the Veteran or evidence of record.  Indeed, the Veteran's medical records show that he has been working.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An evaluation in excess of 30 percent for bilateral flatfeet is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


